United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF THE ARMY,
INSTALLATION MANAGEMENT
COMMAND, West Point, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1667
Issued: June 3, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 31, 2012 appellant filed a timely appeal from the July 2, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying his hearing loss claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained hearing loss causally related
to factors of his federal employment.
FACTUAL HISTORY
On April 10, 2012 appellant, then a 69-year-old boiler operator, filed an occupational
disease claim, alleging that his hearing loss was caused by factors of his federal employment
1

5 U.S.C. § 8101 et seq.

including working around the laundry boilers, turbines and auxiliary machines. He realized that
he had developed hearing loss in both ears in the performance of duty. The employing
establishment advised that appellant first reported his condition to his supervisor on
October 27, 2010.
The employing establishment submitted hearing conservation data that included
audiograms dated: July 13, 1976; August 17, 1977; October 5, 1978; May 6, 1981; May 11,
1982; April 24, 1984; April 8, 1985; April 15, 1986; April 15, 1988; May 31 and June 19, 1989;
May 11, 1990; April 19, 1991; April 21, 1992; April 16, 1993; June 11, 2003; April 12, 2007;
and September 15 and 17, 2010.
By letter dated May 3, 2012, OWCP requested that appellant provide factual information
such as his employment history and whether he had continuing noise exposure at work. It also
advised him that, if the information was not received within 30 days from the date of the letter, a
decision will be made based upon the evidence in file. No response was received.
By decision dated July 2, 2012, OWCP denied appellant’s claim on the grounds that he
had not submitted evidence that the workplace events and exposures occurred as alleged.
LEGAL PRECEDENT
An employee seeking compensation under FECA2 has the burden of establishing the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence,3 including that he or she is an employee within the meaning of FECA4 and that he or
she filed his or her claim within the applicable time limitation.5 The employee must also
establish that he or she sustained an injury in the performance of duty as alleged and that his or
her disability for work, if any, was causally related to the employment injury.6 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated on a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
2

Id. at §§ 8101-8193.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

4

See M.H., 59 ECAB 461 (2008); see 5 U.S.C. § 8101(1).

5

R.C., 59 ECAB 427 (2008); Kathryn A. O Donnell, 7 ECAB 227, 231 (1954); see 5 U.S.C. § 8122.

6

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

2

employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The belief of a claimant that a condition was caused or aggravated by the employment is not
sufficient to establish causal relation.8
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP denied appellant’s claim on the basis that appellant did not respond to an inquiry
regarding his employment exposure and, because of this, the evidence was insufficient to
establish his alleged exposure. The Board notes that appellant worked in the laundry area in and
around the boiler plant. The employing establishment has not contested appellant’s exposure to
noise. Furthermore, the record reflects that the employing establishment has a hearing loss
conservation program and provided multiple years of audiological data for appellant. There is no
persuasive evidence which refutes that appellant had noise exposure at work.9 The Board finds
that appellant has sufficiently established his exposure to noise at work. The claim will be
remanded for additional development of the medical evidence to determine whether the
employment factors caused the claimed loss of hearing.
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence to see that justice is done.10 The Board
will remand the case to OWCP for development of the medical evidence. On remand, OWCP
should prepare a statement of accepted facts that includes appellant’s exposure to noise at the
employing establishment and the length and period of such exposures. It should then obtain a
rationalized medical opinion regarding whether his hearing loss was causally related to factors of
his federal employment.11 Following this, and any other further development as deemed
necessary, OWCP shall issue an appropriate merit decision on appellant’s claim.
CONCLUSION
The Board finds that this case is not in posture for decision.

8

Lourdes Harris, 45 ECAB 545, 547 (1994).

9

See Gregory J. Reser, 57 ECAB 277 (2005) (an employee’s statement regarding the occurrence of an
employment incident will stand unless refuted by strong or persuasive evidence).
10
11

Horace L. Fuller, 53 ECAB 775, 777 (2002).

See Federal (FECA) Procedure Manual, Part 3
3.600.8(a) (September 1995) (provides that, unless the
fully meets OWCP requirements, OWCP will refer
examination which addresses the relationship of any
permanent impairment).

-- Medical, Requirements for Medical Reports, Chapter
case file already contains a reliable medical report which
the claimant for audiological evaluation and otological
hearing loss to the employment and the degree of any

3

ORDER
IT IS HEREBY ORDERED THAT the July 2, 2012 decision of the Office of Workers’
Compensation Programs is set aside. The case is remanded for further action in conformance
with this decision.
Issued: June 3, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

